 1

 2

 3                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 4                                   AT TACOMA
 5
     CHRISTIAN MICHAEL FISHER,                        CASE NO. C19-5178 BHS
 6
                             Plaintiff,               ORDER ADOPTING REPORT
 7          v.                                        AND RECOMMENDATION

 8   WASHINGTON STATE
     DEPARTMENT OF CORRECTIONS,
 9
                             Defendant.
10

11          This matter comes before the Court on the Report and Recommendation (“R&R”)

12   of the Honorable Theresa L. Fricke, United States Magistrate Judge. Dkt. 7. The Court

13   having considered the R&R and the remaining record, and no objections having been

14   filed, does hereby find and order as follows:

15          (1)    The R&R is ADOPTED;

16          (2)    Plaintiff’s amended complaint is DISMISSED without prejudice; and

17          (3)    The Clerk shall enter JUDGMENT and close this case.

18          Dated this 1st day of August, 2019.

19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge
22

     ORDER ADOPTING REPORT AND
     RECOMMENDATION
